Citation Nr: 0434102	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  04-28 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Propriety of the assignment of a 10 percent evaluation 
for an initial grant of service connection for residuals of a 
shrapnel wound to the right (major) hand, effective October 
6, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  
His service records show that he served in the European 
Theater of Operations during World War II and that his 
military decorations include the Bronze Star Medal and the 
Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the St. Paul. 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for post-traumatic stress disorder (PTSD) and 
granted him service connection and a 10 percent evaluation 
for residuals of a shrapnel wound to the right (major) hand, 
effective from October 6, 2003.

The claims file shows that the veteran filed a motion for 
advancement on docket due to his advanced age.  The motion 
was received by the Board in November 2004 and was granted in 
a decision dated in December 2004.


FINDINGS OF FACT

1.  There is no current diagnosis of PTSD of record.

2.  For the period commencing on October 6, 2003, onwards, 
the veteran's residuals of a shrapnel wound of the right 
(major) hand are manifested by disabling symptomatology that 
is productive of moderate incomplete paralysis of the median 
nerve.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 
(2004).  


2.  For the period commencing on October 6, 2003, onwards, 
the criteria for a 30 percent evaluation, and no higher, for 
residuals of a shrapnel wound of the right (major) hand have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.71a, 4.124a, Diagnostic Code 5229-8515 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in November 
2003 and December 2003, in which it provided the veteran with 
an explanation of how VA would assist him in obtaining 
necessary information and evidence.  The veteran has been 
made aware of the information and evidence necessary to 
substantiate his claims and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims 
during the course of this appeal.  He has also been provided 
with VA examinations which address the issues on appeal.  
Finally, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.



(a.)  Factual background and analysis: entitlement to service 
connection for PTSD.

The veteran's service records show that he served in combat 
in the European Theater of Operations during the Second World 
War and was awarded the Combat Infantryman Badge and the 
Bronze Star Medal.  He is also service-connected for 
residuals of a shrapnel wound to the right hand.  His service 
medical records show normal psychiatric findings on 
separation from active duty in May 1946.

The veteran filed a claim for service connection PTSD in 
November 2003.  He reported that he experienced nightmares 
and memory flashbacks relating to his combat experiences 
during active duty.  He did not receive any therapy or 
counseling for PTSD in the years since his separation from 
the military.  Pursuant to his claim, a VA psychologist 
examined him in January 2004.  The examiner reviewed the 
veteran's medical history, subjected him to a two-hour 
clinical interview, and also administered a series of written 
tests to determine his mental state.  During the interview, 
the veteran reported that he participated in combat during 
service and experienced memory flashbacks, intrusive thoughts 
and nightmares that related to stressful memories of the war.  
However, he also reported that he was generally happy and did 
not experience homicidal or suicidal ideation or feelings of 
despair or worthlessness.  Following a detailed analysis of 
the objective testing results and that veteran's interview, 
the examining psychologist determined that the veteran did 
not endorse all of the requisite diagnostic criteria to meet 
a diagnosis of PTSD, although the examiner acknowledged the 
validity of his history of exposure to combat-related trauma.  

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In the present case, the veteran was found to be 
psychiatrically normal during the time of his separation from 
active duty.  There is no evidence showing that he was ever 
treated for PTSD during the period of nearly six decades 
since his honorable discharge from active duty.  His exposure 
to combat is conceded by VA in light of his distinguished 
military service record indicating that he directly 
participated in combat against enemy forces and was wounded 
in combat.  However, notwithstanding the fact that he was 
exposed to traumatic combat experiences in service, the 
objective medical evidence demonstrates that his mental 
status does not, in fact, meet the requisite criteria to 
establish a diagnosis of PTSD.  Because he has not met the 
requirement of a firm diagnosis of PTSD, his claim in this 
regard must be denied.  As the evidence in this case is not 
approximately balanced with respect to the merits of this 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

(b.)  Propriety of the assignment of a 10 percent evaluation 
for an initial grant of service connection for residuals of a 
shrapnel wound to the right (major) hand, effective October 
6, 2003.

The veteran filed an application with to reopen a claim of 
entitlement to service connection for residuals of a shell 
fragment wound of his right hand on October 6, 2003.  The RO 
determined that evidence which was new and material to this 
issue had been submitted and reopened and allowed the claim.  
The veteran was granted service connection and a 10 percent 
evaluation for residuals of a shrapnel wound of the right 
hand by RO rating decision of March 2004.  The effective date 
of the award was October 6, 2003, based upon the date on 
which the veteran filed his successfully application to 
reopen his claim.  See 38 C.F.R. § 3.400 (2004).  He 
thereafter filed a timely appeal of the determination and now 
contends that the degree to which he is disabled by his 
combat injury warrants the assignment of a higher evaluation.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected right hand disability for separate periods 
of time, from October 6, 2003, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).  A thorough 
evaluation of a musculoskeletal or orthopedic disability for 
rating purposes also requires consideration of any functional 
loss due to pain, incoordination, weakness, or fatigability.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (2004).

The evidence addressing the veteran's right hand disability 
consists of the report of a VA medical examination that was 
conducted on February 10, 2004, and the veteran's written 
contentions submitted during the course of the appeal, in 
which he reported that his hand injury residuals were 
symptomatic ever since the time of the initial injury and 
that they were aggravated by cold and damp weather.

The February 2004 examination report shows that the veteran 
was right-handed and that he complained of increased pain 
(described as being of a muscle cramping type) and stiffness 
with limitation of use of his major hand during cold and damp 
weather.  He described his pain, on a scale of 1 to 10, with 
1 being minimal pain and 10 being intense pain, as being a 
constant average of 5/10, and of being 3/10 under the best 
optimal conditions, such as being in warm weather.  During 
cold weather he described the pain as being a full 10/10.  He 
reported that his right third finger was the most symptomatic 
digit and that during times of elevated symptomatology he 
experienced complete loss of function of this finger.  He 
also reported having neuropathic sensations of numbness, 
tingling, and paresthesias, and also that his right hand 
tended to feel colder than his left.  He treated his symptoms 
with rest and applications of heat.  He denied having any 
history of surgery or physical therapy performed with respect 
to his right hand since leaving service.  He also stated that 
he did not use any medications to treat his symptoms.  

Subjective evaluation of the veteran's right hand revealed 
pertinent findings that it was significantly colder than the 
opposing left hand, with a decreased radial pulse.  There was 
no swelling observed.  The veteran was demonstrably unable to 
fully extend his right third finger and there was tenderness 
that was localized over the entire third finger and third 
metacarpal.  Grip strength was 4/5 on the right, as compared 
to 5/5 on the left.  Extension of the right third finger was 
described as being markedly weak at the metacarpophalangeal 
joint, with decreased range of motion of the right third ray.  
Decreased sensation of the right third finger was observed on 
sensory examination.  X-rays revealed demineralization of the 
bones and vascular calcification with no evidence of 
fracture.  The joint spaces and soft tissues appeared to be 
within normal limits.  The examiner remarked that in 
consideration of DeLuca as it applied to the veteran's right 
hand, fatigue resulted on decreased range of motion of 10 
percent and pain and symptomatic flare-ups resulted in 
decreased range of motion of 10 percent.  The diagnosis was 
shrapnel injury, right hand, third metacarpal and third 
finger, with decreased range of motion and possible partial 
tendon rupture causing an inability to fully extend his right 
third finger.

The applicable rating codes for evaluating the veteran's 
shrapnel injury of his right hand are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5229, and 38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Diagnostic Code 5229 provides for the 
assignment of a 10 percent evaluation, and no higher, for 
disability of the major hand for limitation of extension and 
flexion of the index or long (middle or third) finger.  As 
the veteran is already assigned a 10 percent evaluation, 
further contemplation of this particular Diagnostic Code is 
unnecessary as it does not provide for a higher evaluation.  
However, the veteran's right hand disability may also be 
alternately rated under the criteria contained in 38 C.F.R. § 
4.124a, Diagnostic Code 8515, which provides for a 10 percent 
evaluation for mild incomplete paralysis if the median nerve 
of the affected major hand.  A 30 percent evaluation may be 
assigned for moderate incomplete paralysis of the major hand.  
Severe incomplete paralysis of the major hand may be assigned 
a 50 percent evaluation.  A 70 percent evaluation may be 
assigned for complete paralysis of the median nerve of the 
right hand, manifested by objective evidence that the hand is 
inclined to the ulnar side, with the index and middle fingers 
more extended that normal, with considerable atrophy of the 
muscles of the thenar eminence, the thumb locked in the plane 
of the hand (a condition described as "ape hand"); or 
pronation is incomplete and defective, with absence of 
flexion of the index finger and feeble flexion of the middle 
finger; or a inability to make a fist, in which the index and 
middle fingers remain extended; or an inability to flex the 
distal phalanx of the thumb, with defective opposition and 
abduction of the thumb, the thumb being at right angles to 
the palm; or flexion of the wrist is weakened; or pain with 
trophic disturbances.

Applying the objective evidence to the aforementioned 
criteria, the Board finds that the disability picture 
presented as it pertains to the veteran's right hand more 
closely approximates the level of impairment contemplated in 
the rating schedule for a 30 percent evaluation for moderate 
incomplete paralysis of the median nerve.  38 C.F.R. § 4.7.  
In addition to heightened sensitivity to cold temperatures, 
the evidence indicates that the veteran's right hand displays 
neuropathy manifested by numbness, tingling, and 
paresthesias, with decreased sensation of the right third 
finger and reduced grip strength.  Resolving all doubt in the 
veteran's favor, the Board will grant an increased evaluation 
for his shrapnel wound residuals, from 10 percent to 30 
percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, the veteran's 
right hand disability does not warrant the assignment of a 
rating higher than 30 percent as the evidence does not 
otherwise demonstrate any symptomatology that matches the 
criteria described in the rating schedule for complete 
paralysis of the median nerve, and the current constellation 
of symptomatology does not more closely approximate a level 
of impairment reflective of severe incomplete median nerve 
paralysis.  In this regard, the Board observes that the 
veteran still possesses sensation and full extension and 
flexion of the thumb and index, second, fourth and fifth 
fingers of his right hand.  The veteran's credible statements 
regarding the history of his disability, with ongoing active 
symptomatology since the time of his wounding, permits the 
Board to conclude that the veteran was impaired at the 30 
percent level by moderate incomplete median nerve paralysis 
due to his service-connected shrapnel wound to the right hand 
since the time on which he successfully reopened his claim.  
The rating increase is thus effective as of October 6, 2003.  
See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Service connection for PTSD is denied.

An increased evaluation, from 10 percent to 30 percent, for 
service-connected residuals of a shrapnel wound to the right 
hand for the period commencing on October 6, 2003, is 
granted.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



